                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 30, 2019
                                    IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

MOODY NATIONAL CI                                          §
GRAPEVINE S., L.P., et al.,                                §
    Plaintiffs,                                            §
                                                           §
v.                                                         §    CIVIL ACTION NO. H-19-0711
                                                           §
TIC TEXAS TWO 23, L.L.C., et al.,                          §
     Defendants.                                           §

                                                  MEMORANDUM AND ORDER

            This case is before the Court on Plaintiffs’ Motion to Strike Nine of

Defendants’ Affirmative Defenses (“Motion to Strike”) [Doc. # 52]. Defendants1 filed

an Opposition [Doc. # 53], and Plaintiffs2 filed a Reply [Doc. # 54]. Having reviewed

the record and the applicable legal authorities, the Court denies the Motion to Strike,

but requires Defendants to file an Amended Answer in accordance with this

Memorandum.


1
            Defendants are TIC Texas Two 21, L.L.C.; TIC Texas Two 22, L.L.C.; James D.
            Vigue; Carol Chua-Vigue; TIC Texas Two 23, L.L.C.; David A. Hardenbrook; TIC
            Texas Two 27 L.L.C.; and Pamela J. Maas.
2
            Plaintiffs are Moody National CI Grapevine S, L.P.; Moody National Medical Center
            S, L.P.; Moody National Medical Center MT, L.P.; Moody National Realty Company,
            L.P.; Moody National Mortgage Corporation; Moody National Texas Two Hotel DST
            Management, LLC; Brett C. Moody; Moody Management Corporation; Moody
            National Management, L.P.; MNGP Medical Center MT, LLC; MNGP CI Grapevine
            MT, LLC; Moody National CI Grapevine MT, L.P.; MNGP CI Grapevine S, LLC;
            Moody Realty Corporation; and MNGP Medical Center S, LLC.
P:\ORDERS\11-2019\0711MStrike.wpd   191030.1218
I.          BACKGROUND

            Plaintiffs allege that in the fall of 2006, Plaintiff Moody National CI Grapevine

S, L.P. issued a confidential placement memorandum regarding two hotel properties,

a Residence Inn in Houston and a Comfort Suites in Grapevine, Texas (the “Project”).

See Second Amended Complaint [Doc. # 27], ¶ 25. In connection with the Project,

some of the Plaintiffs signed contracts containing broad arbitration provisions.

            In August 2010, the Project’s original tenants-in-common structure was

converted to a Delaware Statutory Trust (“DST”).

            Plaintiffs allege that there were “continuing revenue generation problems with

the Project,” which led to the sale of the Project to MN TX II, LLC, an affiliate of the

DST’s trustee. In connection with the potential sale, certain Plaintiffs and all

Defendants except TIC Texas Two 21, L.L.C. entered into a Mutual Release by which

they released all claims and actions relating to the Project.

            On February 27, 2019, Plaintiffs filed this lawsuit, asserting the Mutual Release

as a basis to enjoin an arbitration proceeding instituted by Defendants on February 1,

2019. Plaintiffs also assert breach of contract claims based on the Mutual Release.

            The Court determined that the enforceability of the Mutual Release was an issue

that required early resolution. The Court, with input from counsel, entered a schedule




P:\ORDERS\11-2019\0711MStrike.wpd   191030.1218   2
for discovery, motions, and mediation on that issue. See Hearing Minutes and Order

[Doc. # 50]. Motions for summary judgment on the issue are due December 18, 2019.

            On September 4, 2019, Defendants filed their Original Answer Regarding

Enforceability of Plaintiffs’ Purported Release (“Answer”) [Doc. # 51]. In the

Answer, Defendants assert eleven affirmative defenses. See id., ¶¶ 40-50. Plaintiffs

filed a Motion to Strike nine of those defenses. The Motion to Strike has been fully

briefed and is now ripe for decision.

II.         APPLICABLE LEGAL STANDARD

             “In responding to a pleading, a party must affirmatively state any avoidance

or affirmative defense . . ..” FED. R. CIV. P. (8)(c)(1). “A defendant must plead with

enough specificity or factual particularity to give the plaintiff ‘fair notice’ of the

defense that is being advanced.” LSREF2 Baron, L.L.C. v. Tauch, 751 F.3d 394, 398

(5th Cir. 2014) (quotations and citations omitted). “The ‘fair notice’ pleading

requirement is met if the defendant sufficiently articulated the defense so that the

plaintiff was not a victim of unfair surprise.” Woodfield v. Bowman, 193 F.3d 354,

362 (5th Cir. 1999) (internal quotations and citation omitted).

            Plaintiffs move pursuant to Rule 12(f) for an order striking nine of Defendants

affirmative defenses. Rule 12(f) authorizes a court to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”


P:\ORDERS\11-2019\0711MStrike.wpd   191030.1218   3
FED. R. CIV. P. 12(f). “Motions to strike are disfavored and infrequently granted.”

U.S. v. Cushman & Wakefield, Inc., 275 F .Supp.2d 763, 767 (N.D. Tex. 2002) (citing

Augustus v. Bd. of Pub. Instruction of Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir.

1962)). “Striking an affirmative defense is warranted if it cannot, as a matter of law,

succeed under any circumstance.” United States v. Renda, 709 F.3d 472, 479 (5th Cir.

2013).

III.        ANALYSIS

            Plaintiffs move to strike the affirmative defenses of: (1) failure of consideration;

(2) estoppel; (3) failure to mitigate damages; (4) unclean hands, waiver and laches; (5)

fraud; (6) duress; and (7) illegality. In the Opposition, Defendants reference, and

incorporate, the factual allegations in their Motion to Dismiss [Doc. # 32].

Additionally, Defendants explain more fully the basis for their affirmative defenses.

With the clarification from the Opposition, the affirmative defenses provide fair

notice.

            Plaintiffs are correct, however, that they should not be required to gather

allegations from multiple documents. Therefore, the Court will require Defendants

to file an Amended Answer that contains the factual allegations that provide the basis

for each affirmative defense. Defendants are encouraged to omit any affirmative

defenses they no longer wish to pursue or that are no longer warranted.


P:\ORDERS\11-2019\0711MStrike.wpd   191030.1218   4
IV.         CONCLUSION AND ORDER

            As supplemented by the Opposition and the Motion to Dismiss [Doc. # 32],

Defendants have adequately asserted the challenged affirmative defenses, giving

Plaintiffs fair notice of the defenses being advanced. Therefore, it is hereby

            ORDERED that Plaintiffs’ Motion to Strike [Doc. # 52] is DENIED. It is

further

            ORDERED that by November 12, 2019, Defendants shall file an Amended

Answer that sets forth the factual allegations – from the Opposition and the prior

Motion to Dismiss – as to each affirmative defense.

            SIGNED at Houston, Texas, this 30th day of October, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\0711MStrike.wpd   191030.1218    5
